DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 8 and 15 were amended.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 10, 14, 15, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledlie et al. (US 20120220308 A1)  in view of Mathur et al. (US 20160179936 A1).
Regarding claim 1, Ledlie discloses the follow except for the 
a computer-implemented method for displaying data, the computer-implemented method comprising: receiving, by one or more computer processors, a query on a data, wherein the data is time based: at least by (paragraph [0054] which describes searches on data to retrieve a collection of location based data such as route, destination, waypoints, names of the places, one or more portions of the location-based data;  paragraph [0036] also describes the location-based data being associated with time, as time stamped location logs)
determining, by one or more computer processors, one or more granularity of data of the data to respond to the query, wherein the one or more granularity of data includes a low granularity data and a high granularity data,  at least by (paragraph [0063] describes determining the level of granularity required of the location based data, where the level of granularity includes “any level of granularity”(see para. 0038) examples are: low/coarse (city or street level) to high/fine (precise longitude and latitude) (see para. 0028), or respectively neighborhoods (high) vs countries (low) (see para. 0032) 
determining, by one or more computer processors, whether the low granularity data is stored in a cache, at least by (paragraph [0063, 0071) which describes the ability determine and store data at different levels of granularities, and also specifically pre-fetching into the cache lower granularity levels of location based data)
responsive to determining the low granularity data is stored in the cache, retrieving, by one or more computer processors, the low granularity data; and displaying, by one or more computer processors, the low granularity data, at least by (paragraph[0034] “location information and/or the location-based data can be cached and/or present at the user device”, paragraph [0050] further describes caching data at particular determined granularity levels, retrieving such data and displaying the cached data, as such, the cached data can include both low or high granularities)
While Ledlie discloses the ability to cache location based data with corresponding time stamps at different granularity levels, Ledlie fails to specifically describe the limitation: wherein the low granularity data is a first time interval and the high granularity data is a second time interval
However, Mathur teaches the above limitations at least by (paragraph [0026] which discloses cached views created from time series query, paragraph [0027] and further determining if the different cached views can fulfill other time series queries.  Paragraph 0040-0042 and Fig. 2, further describes how the time series queries that creates the cached views are defined, and by defining collection options, like collection interval and time resolution (e.g. first time interval) different granularity of data is captured with in the view.  Paragraph [0039] further describes stored views of pre-executed queries against time series data, as such each of these views are different cached time series data sets with different collection options which would result in different low/high granularities (e.g first, second, third…etc. interval(s))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mathur into the teaching of Ledlie because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of being able to reuse cached views (of different collection intervals (e.g. different low/high granularities)) with future time series queries, resulting in faster query times and conserved system resources as taught by Mathur in para. 0039.
	
	
As per claim 3, claim 1 is incorporated and Ledlie further discloses:
further comprising: responsive to determining the low granularity data is not stored in the cache, analyzing, by one or more computer processors, the data to determine the low granularity data and the high granularity data; storing, by one or more computer processors, the low granularity data and the high granularity data in the cache; and displaying, by one or more computer processors, at least part of the high granularity data with the displayed low granularity data, at least by (paragraph [0042] which describes a table with describing pre-fetched data, paragraph [0043] describes visiting a foreign city for the first time, as such does not have any low granularity data stored in the cache, which triggers the prefetch manager to determine one or more discrete area, and prefetch corresponding location based data related to the one or more discrete area the user is likely to visit from the airport.  Furthermore such prefetching would include determining the level of granularity required of the location based data, where the level of granularity includes “any level of granularity”(see para. 0038) examples are: low/coarse (city or street level) to high/fine (precise longitude and latitude) (see para. 0028), or respectively neighborhoods (high) vs countries (low) (see para. 0032), as described in para. 0063)
As per claim 7, claim 1 is incorporated and Ledlie further discloses
wherein the query can be performed by an aggregation function on the data, at least by (paragraph [0054] which describes searches on data to retrieve a collection of location based data such as route, destination, waypoints, names of the places, one or more portions of the location-based data, such search for said collection of data can be interpreted as an aggregation function on the data.)

Claims 8, 10, 14 recite equivalent claim limitations as claims 1, 3, 7 above, except that they set forth the claimed invention as a computer program product comprising one or more computer readable storage media; Claims 15 and 17recite equivalent claim limitations as claims 1 and 3 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledlie and Mathur in view of Daga et al.  (US 20190102422 A1).
As per claim 2, claim 1 is incorporated and Ledlie further discloses:
further comprising: analyzing, by one or more computer processors, the data to determine the high granularity data; storing, by one or more computer processors, the high granularity data in the cache; and displaying, by one or more computer processors, at least part of the high granularity data with the displayed low granularity data, at least by (paragraph [0063] describes determining the level of granularity required of the location based data, where the level of granularity includes “any level of granularity”(see para. 0038) examples are: low/coarse (city or street level) to high/fine (precise longitude and latitude) (see para. 0028), or respectively neighborhoods (high) vs countries (low) (see para. 0032), as such, teaches the ability to pre-fetch and cache high granularity data, paragraph [0050] further describes caching data at particular determined granularity levels, retrieving such data and displaying the cached data, as such, the cached data can include both low or high granularities).
But Ledlie fails to describe: displaying, by one or more computer processors, at least part of the high granularity data with the displayed low granularity data
However, Daga et al.  (US 20190102422 A1) teaches the above limitations at least by (paragraph [0037] “the revenue account of entity 1 can be have a weekly granularity while the expenses account of entity 2 can have a monthly granularity. Based on inputs received from a user, a cross-section of the multi-dimensional data can be requested for display, including combinations of data that include mixed data granularities”)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Daga into the teaching of Ledlie and Mathur as they relate to cache management and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing technique for managing the mixed granularities as taught by Daga in para. 0100.

Claim 9 recite equivalent claim limitations as claim 2 above, except that they set forth the claimed invention as a computer program product comprising one or more computer readable storage media; Claim 16 recite equivalent claim limitations as claim 2 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledlie and Mathur in view of Danoyan (US 20080040395 A1).
As per claim 4, claim 1 is incorporated and Ledlie further discloses (except for limitations that are 
further comprising: determining, by one or more computer processors, , at least by (paragraph [0063, 0071) which describes the ability determine and store data at different levels of granularities, and also specifically pre-fetching into the cache lower granularity levels of location based data, paragraph [0033, 0042, 0053] describes updating the location based data in the cache)
However, Danoyan (US 20080040395 A1) teaches the above limitations at least by (paragraph [0022-0026] which describes a specified time interval (e.g. a cache interval times a threshold) that is required to pass before triggering an update and the ability to determine the time interval the has elapsed since the last time the cache was updated).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Danoyan into the teaching of Ledlie and Mathur as they relate to cache management and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of balancing resources related to keeping the cache updated and the load on the server as taught by Danoyan in para. 0021.

Claim 11 recite equivalent claim limitations as claim 4 above, except that they set forth the claimed invention as a computer program product comprising one or more computer readable storage media; Claim 18 recite equivalent claim limitations as claim 4 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledlie and Mathur in view of Raley et al. (US 9317470 B1).
As per claim 5, claim 1 is incorporated and Ledlie further discloses (except for limitations that are 
wherein updating, by one or more computer processors, the low granularity data stored in the cache comprises: determining, by one or more computer processors, whether the low granularity data stored in the cache can be updated  at least by (paragraph [0063, 0071) which describes the ability determine and store data at different levels of granularities, and also specifically pre-fetching into the cache lower granularity levels of location based data, paragraph [0033, 0042, 0053] describes updating the location based data in the cache)
However, Raley et al. (US 9317470 B1) teaches the above limitations at least by (col. 7 lines 55-57, “update a cached object in a cache by communicating the object to the cache as a series of portions” col. 9 lines 5-28, further describes incremental updates to the corresponding cached data as a serious of portions of updates to the data.)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raley into the teaching of Ledlie and Mathur as they relate to cache management and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of maintaining the cache and keep its frequently accessed data up to date as taught by Raley in col. 7 lines 12-22.
As per claim 6, claim 1 is incorporated and Ledlie further discloses (except for limitations that are 
wherein updating, by one or more computer processors, the low granularity data stored in the cache comprises: determining, by one or more computer processors, whether the low granularity data stored in the cache  at least by (paragraph [0063, 0071) which describes the ability determine and store data at different levels of granularities, and also specifically pre-fetching into the cache lower granularity levels of location based data, paragraph [0033, 0042, 0053] describes updating the location based data in the cache)
However, Raley et al. (US 9317470 B1) teaches the above limitations at least by (col. 8 lines 9-26, describes determining whether to update the object in cached as a whole object or portioned into incremental updates, based on the object size being less than the insert threshold (see also Fig. 4, Ref. 406, 428), where if the update object size is less than the insert threshold the identified update object can be sent in its entirety.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raley into the teaching of Ledlie and Mathur as they relate to cache management and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of maintaining the cache and keep its frequently accessed data up to date as taught by Raley in col. 7 lines 12-22.

Claims 12 and 13 recite equivalent claim limitations as claim 5 and 6 above, except that they set forth the claimed invention as a computer program product comprising one or more computer readable storage media; Claims 19 and 20 recite equivalent claim limitations as claim 5 and 6 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/5/2022